Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 1 of 12




                 EXHIBIT "DD"
      Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 2 of 12



       GOETZ
i      FITZPATRICK
       ATTORNEYS AT LAW |   NEW YORK, NY
                                                                    Christopher M. Rodriguez, Esq.
                                                                    212.695.8100 | ext. 335
                                                                    CRodriguez@goetzfitz.com




                                              December 23, 2019



 Via Certified Mail, RRR and Email finter@vuanda.com.cnl
 Feng Zhu, President
 Yuanda USA Corporation
 36 W. Randolph Street, Suite 600
 Chicago, IL 60601


           Re:   Whitestone Construction Corp. ("Whitestone") Subcontract Agreement
                 With F.J. Sciame Construction Company, Inc. ("Sciame") in connection with
                 City University Construction Fund (the "Owner") Project Involving the New York
                 City College of Technology - New Academic Building (the "Project") pursuant to
                 Which Whitestone entered into a Purchase Order with Yuanda USA Corporation
                 ("Yuanda"! dated October 24. 2013 (the "PO")


Dear Sir:


       As you know, we represent Whitestone in connection with the above-referenced matter. I
am writing in furtherance of my letter dated July 26, 2019 and all letters preceding same, which,
in summary, address Yuanda' s failure and refusal to proceed as directed by Whitestone to
remediate its non-conforming WT-3 Clerestory system remediation work, pursuant to the explicit
terms of the October 24, 2013 PO.     This letter serves as Whitestone's formal written notice of
Yuanda's breach of contract.


       Pursuant to the explicit terms of Section 10 of the PO, under the heading "Inspection &
Defective Work," in the event Whitestone is directed to remediate any allegedly non-conforming
Yuanda WT-3 Clerestory system work at its own cost, albeit under protest, while a dispute as to
payment is pending, then Yuanda is required to do so as well.


        Yuanda's failure to adhere to the PO's terms and conditions entitles Whitestone to collect
its costs expended in correcting Yuanda's work, in addition to reasonable attorneys' fees. As
explained in Whitestone's June 24, 2019 letter to Yuanda, Whitestone reserved its rights to
payment for what Whitestone and Yuanda both feel is an improper direction to perform the alleged
remedial work as the plans and specifications were only modified after Yuanda's drawings were
approved and the system was installed by Whitestone. Nevertheless, irrespective of Whitestone
and Yuanda's respective positions, both Whitestone and Yuanda are under a contractual obligation
to perform the remedial work, though under protest.

                                                                                      S       PLAINTIFF'S
                                                                                      I         EXtd+BIT
                                                                                      E

                                                                                      m
                                                                                               /
{00011411 - 1}

WCC 011966
      Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 3 of 12



        GOETZ
m       FITZPATRICK
        ATTORNEYS AT LAW | NEW YORK, NY


 Fengh Zhu, Yuanda USA Corporation
 December 23, 2019
 Page 2


        It is Whitestone's intent to seek payment from Sciame for this work; however, both
 Whitestone and Yuanda will only be entitled to receive compensation in the form of the amounts
 recovered from Sciame. Despite Whitestone and Yuanda's apparent agreement as to Sciame's
 improper direction and mirrored contractual obligations with respect to the remedial work, Yuanda
 has refused to assist Whitestone and perform as directed pursuant to your contract. Whitestone
 has continually called on Yuanda to provide, inter alia, plans, specifications, shop drawings, and
 all other items needed to perform the directed work, with each of its requests falling on deaf ears.


        As a result of Yuanda's continued material breach of the PO, we have been directed to
 advise Yuanda that it is hereby directed within seven (7) days of the date hereof to provide
 Whitestone with a written plan to address the WT-3 Clerestory system remediation work. In the
event Yuanda fails to timely respond to this letter, Whitestone has directed me to file and serve the
attached Summons and Complaint. Whitestone would prefer not to resort to these measures and
would much rather that Whitestone and Yuanda work together to complete the purported remedial
work and contest Sciame's incorrect assertions regarding the nature of the dubious remedial work.


       We hope that Yuanda takes this opportunity to resolve this matter amicably, rather than
exposing all parties involved to the extended, umiecessary expense of litigation.


        Nothing herein can or shall be construed as a waiver of any of Whitestone's legal or
equitable rights or remedies, all and each of which are expressly reserved. Moreover, the facts set
forth herein shall not be construed to be a full and complete recitation of the facts at-issue.




                                                      Very truly yours,



                                                      GOETZ FITZPAT                LLP




                                                                 /
                                                      By:
                                                                 stopher M. Rodriguez, Esq.
Encl.


cc:       Whitestone Construction Corp. (via email)
          Steven Grzic
          Donald Carbone, Esq.




{00011411 - 1}

WCC 011967
        Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 4 of 12




      SUPREME COURT OF THE STATE OF NEW YORK
      COUNTY OF NEW YORK                                                        Date Purchased:
                                                                         X
                                                                                Index No.
      WHITESTONE CONSTRUCTION CORP.,
                                                                                SUMMONS
                                       Plaintiff,
                    -against-                                                   Plainti:     idress:
                                                                                50-5:          :et
      YUANDA USA CORPORATION                                                    WgiPrde,             ork 11377


                                       Defendant.                               piasis of designates     iue:

                                                                                County designated if            :en

                                                                                agreement.


    TO THE ABOVE-NAMED DEFENDANT:


            YOU ARE HEREBY SUMMONED to answer ttii                ilaint in this action, a copy of
    which is hereby served upon you, and to^Bto popy of your aB jgr; or, if the Complaint is not
    served with this summons, to serve a notfRo Bfltarance, upon H^laintiff's attorneys, within
    twenty (20) days after service of this SumiBm am IRBfefag-excIuSve of the day of service, or
    within thirty (30) days after completion of sS| :e wl RenHnade in any manner other than
    personal service within New Y         State. In cfl     lO.    far failure 15" answer, judgment will be taken
    against you by default for tjadH      Bfemanded i              Complaint.



    Dated: New York^J           York
              December 2,


                                                                  GOETZ FITZPATRICK LLP



                                                                  By:
                                                                         Donald J. Carbone
                                                                          Christopher M. Rodriguez
                                                                  Attorneysfor Plaintiff
                                                                  Whitestone Construction Corp.
                                                                  One Penn Plaza, 31st Floor
                                                                  New York, New York 101 19
                                                                  (212) 695-8100
    Defendant's Address:


    Yuanda USA Corporation
    36 W. Randolph Street, Suite 600
    Chicago, IL 60601

V
    {00011401 -4}                                   - 1 -


    WCC 011968
                  Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 5 of 12




               SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF NEW YORK
                                                                                        X
                                                                                                Index No.
               WHITESTONE CONSTRUCTION CORP..


                                                       Plaintiff,
                             -against-                                                          COMPLAJW^
               YUANDA USA CORPORATION,


                                                       Defendant.
                                                                                                 X
                        Plaintiff, Whitestone Construction Corp. ("PI                   ' or "Whi          ne"), by and through its

              attorneys, Goetz Fitzpatrick LLP, as and for its Com]                              Tnst Defendant, Yuanda USA

              Corporation ("Defendant" or "Yuanda").                         Lilly alleges a:       'ws:



                                                                    TflKPATT
    r-

(        )
                        1.       At all times hereinafter mentis                   [testone was and is a domestic corporation


             formed and existing ui                  md by^Rue of thewk/s of the State of New York, with a principle

             place of business               :d at 50-5:             et, Wo®l?ide, New York 1 1377.

                       2.        Upon irr                  and belief, tnafat all the times hereinafter mentioned, Yuanda is


             a forei                         •rmei          listing under and by virtue of the laws of the State of Illinois


                       is authorized to          lusinesslm New York and maintains a place of business located at 36

             W.               ih Street, SuitsROO, Chicago, IL 60601.

                                                 S COMMON TO ALL CAUSES OF ACTION


                       3.                >r about October 7, 2013, Whitestone entered into a contract with F.J. Sciame


             Construction Co., Inc. ("Sciame") whereby Whitestone agreed to provide Sciame with labor,


             material, and services required to install exterior wall systems for a project known as "New York


             City College of Technology - New Academic Building" located at 285 Jay Street, Brooklyn, New

I
             {00011401-4}                                            - 1 -


             WCC 01 1969
        Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 6 of 12




     York 11201 (the "Prime Contract"), owned by the City University Construction Fund (the


     "Project").


             4.       On or about October 24, 2013, in furtherance of Whitestone's contract with Sciame


     and in order to complete contractually required work on the Project, White:                         entered into a


     subcontract with Yuanda ("Contract," a copy of which is annexed heretq                         ihibit "A") whereby


     Yuanda agreed to provide Whitestone with "all curtain wall systei                     ;n, el       :ring, structural


     calculations, shop drawings, product data & sample sul                          :ls . . . materi        tbrication,


     transportation, . . . installation and testing, as required t<            sh and deliver all curtain w        stem


     materials" (the "Work"). Contract, Ex. "A" at p. 1.


             5.      Pursuant to the Contract, in exchange for cor                 ion of the Work, Yuanda was to


    be compensated the lump sum amount                                  ion Nine          ;d Eleven Thousand Five


    Hundred Nine and 27/100 ($5,91 1,509.27)                  .rs. It


             6.      In late 201                  2015,           one and Yuanda were working to prepare all


    drawings and materi:            :eded to cllfplete the c<           uction and installation of the Project's WT-


    3 Clerestory system:


             7,            a- aba            iruary 23, 2015, Yuanda's second submission of shop drawings


    wen       iroved by             for i:       ttion.


            8.       Thereaft^R'hitestone completed installation of the WT-3 Clerestory system in or


    about          her, 20 1 6JiBccordance with the Yuanda approved shop drawings.

            9.                out January, 2017, Sciame and the Project's architect, Perkins Eastman


    ("Perkins"), issued Request For- Information #1130 ("RFI 1130") upon discovering severe


    discrepancies in the Project structure's projected movement, which they asserted dramatically


    altered the WT-3 Clerestory system's plan-specified deflection criteria, despite the fact that the



V


                                                      {00011401-4}- 2 -
    WCC 011970
          Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 7 of 12




{

     structure had already been constructed.


              10.   Thereafter, Sciame rejected Whitestone and Yuanda's WT-3 Clerestory system


     Work as non-conforming and demanded that same be remediated to comply with the deflection


     criteria mandated by RFI 1 130.


             11.    On or about November 27, 2018, Whitestone submitted r                       •posed change order


     #098 ("PCO #098") to Sciame seeking to secure its entitlement t<                  itiora       ipensation as a


     result of what it asserted was the additional work required by.            130.


             12.    On or about May 3, 2019, Sciame reject               :0 #098.

             13.    Immediately thereafter, in or about May?             ', WnBFone submitted to Sciame, as

    required by the terms of their agreement, a Notice of Disputi              escription of Dispute formally


    contesting Sciame's rejection of PCO #0'


             14.    In response and during the pi          :ncy                 i, Sciame directed Whitestone


    to perform the WT-3 Clen                   ;m remei           Work identified in RFI 1 130 and PCO #098


    without any further        rensation,        uant to thSwrns of their agreement.

             15.    Whit!          pre:                           to damages through PCO #098 and, pursuant


    to the Whi            ciame®          p Contract, is compelled to perform the WT-3 Clerestory system


    rei       Ton Work if      orotes


             16.    In June,        ', Whitestone contacted Yuanda, declared Yuanda's WT-3 Clerestory


    system          non-coi         ing due to Sciame's modified specifications, and demanded that


    Yuanda reim             "non-conforming WT-3 Clerestory system Work, pursuant to its Contract.

             17.    Yuanda has refused to comply with Whitestone's written requests and has taken no


    action to replace and/or remediate its non-conforming WT-3 Clerestory system Work.


             18.    Section 10 of the Contract, under the "Inspection & Defective Work" heading,



i

                                                   {00011401-4}- 3 -
    WCC 011971
    Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 8 of 12




 provides, in pertinent part, that:


         Vendor [Yuanda] shall promptly prepare the plan for the approval of the


         Subcontractor [Whitestone], in order to replace or correct any Vendor's Work


         which Subcontractor shall reject as failing to conform to the require:                  of this

         Purchase Order and/or Contract Documents whether rejectei                         'ore or after


         installation, with exclusion of those specified in item (1                  fed          Upon


                                                  ir, Vend
         approval of Vendor's plan by Subcontractor,  VendofflBkll pro
                                                               all promptly re                       or



                                           1
         correct any Vendor's Work.


 Contract § 10, Ex. "A" at p. 6.


         19.                                                      v
                  In the event Yuanda fails to correctt or repHgUts non-conforming Work, the


 Contract provides that:


         Subcontractor shall have the rigmHb do                                  >r shall be liable to


         Subcontractor for                     yreof. . .        contractor, at Subcontractor's option,


         may deduct ft          ie paymi         due, or towftome due, to Vendor, such amount as

         in Subconta            rea:                           ill represent (i) the difference between


         thj         £ of thi          ;ted Vendor's Work and the value thereof if Vendor's Work


          fad compliei          this           ise Order, or (ii) the cost of correction, whichever the


         Subcontractor deV&iines is more appropriate.


Id. As         Whitestor        "entitled to damages from Yuanda due to its failure to remediate and/or

replace its n<?            ing Work.


         20.      Whitestone has performed in accordance with the terms of the Contract and has


complied with all obligations contained therein.




1 Pursuant to the Contract, the term "Vendor" shall refer to Yuanda and the term "Subcontractor" shall refer to
Whitestone.



                                                   {0001 1401 - 4}- 4 -
WCC 011972
    Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 9 of 12




         21 .     Whitestone continually reached out to Yuanda's representatives requesting that the


 parties discuss working together to remediate the allegedly non-conforming Work, but Yuanda has


 refused and/or failed to positively respond to Whitestone's correspondence and affirmatively


 represent it intends to fulfill its contractual obligations and correct what Sciama                   ;rts is Yuanda's


 non-conforming work.


        22.       Whitestone continues to perform the directed rem<                                    srestory system


 Work on the Project, without Yuanda's involvement, and,                           'esult, Whitestoi        entitled to


 Contract damages representing its cost of correction ofiaRss than $500,000.

                                AS AND FOR A FIRST CA                         iF        >N
                                                  (Breach of Contra*


        23.      Whitestone repeats and r<                    :ach and evei           Ration set forth in Paragraphs


"1" through "22", inclusive, as if fully set                 here


        24.      The Contract between Whitesi                            uanda isa valid and enforceable contract.


        25.      At all ti:              rhite:     fully P^Bkmed all obligations required to be performed
by it under the Co;       [t.

        26.      Yuanda                       breached theXontract by failing to replace and/or remediate its


non-o                         jClere!         .system Work.


        27.      PursuamBRthe Compact, as a result of Yuanda's failure to replace and/or remediate

its m         forming Worl              hitestone is entitled to recover its costs of correcting said Work.


        28?         uai          s failed to remediate the non-conforming Work as mandated by the

Contract, and, a!     rch, has breached the Contract.


        29.      By reason of the foregoing, Whitestone has been damaged and demands judgment


in the amount of no less than $500,000 plus costs, disbursements, and reasonable attorneys' fees.




                                                     {00011401-4}- 5 -
WCC 011973
       Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 10 of 12




(
                                AS AND FOR A SECOND CAUSE OF ACTION
                                                     (Unjust Enrichment)


              30.    Whitestone repeats and realleges each and every allegation set forth in Paragraphs


     "1" through "29", inclusive, as if fully set forth herein.


             31.     From on or about October 24, 2013 through the present, Whi                     >ne has complied


     with all of its Contract obligations, including, but not limited to, tei                      lyment to Yuanda


     pursuant to the terms thereof.


             32.     In or about 20 1 6, Whitestone remitted pay:               ;o Yuanda for its WT?         •estory


     system Work.


             33.     In or about May, 2019, upon Sciame's n                         if PCO #098 and direction to

    perform the WT-3 Clerestory system                         ithout further            insation, Whitestone had no

     choice but to declare the WT-3 Clerestory aSBtem pi                        landef       ork non-conforming.

             34.     Yuanda has beegjunjustly enrl                     :aining thefull benefit of the compensation

    paid to it for its WT-3             ftory s;       Work, fflBbite same being declared by Sciame to be non-

    conforming and di           rye.



             35.     As a re:                inda's failure and/or refusal to correct its non-conforming Work,

    White:                      com:               to remediate and/or replace Yuanda's defective Work at

          istone's sole cost           .expens*



                     It would           equitable and unconscionable to permit Yuanda to enjoy the benefit


    of the ful       pt o:        ipensation identified for the WT-3 Clerestory system Work despite same


    being declared       active and non-conforming to the Project's plans and specifications by Sciame.


             37.     By reason of the foregoing, Whitestone has been damaged and demands judgment


    in the amount of no less than $500,000 plus costs, disbursements, and reasonable attorneys' fees.




                                                       {00011401-4}- 6 -
    WCC 011974
       Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 11 of 12




                                   AS AND FOR A THIRD CAUSE OF ACTION
                         (Breach of the Implied Covenant of Good Faith and Fair Dealing)


             38.          Whitestone repeats and realleges each and every allegation set forth in Paragraphs


     "1" through "37", inclusive, as if fully set forth herein.


             39.          The Contract between Whitestone and Yuanda is a valid an<                 irceable contract.


            40.           To date, Whitestone has fully performed its obligation;                  Le Contract.


            41.           Under the Contract, Yuanda has an obligation toggdnere to an ii                 covenant of

     good faith and fair dealing.


            42.           The implied covenant of good faith             air dealini       ires Yuanda not to take


     any action or refrain from taking action which shall havi                      :t of destroying or injuring the


     right of Whitestone to receive the fruits                  itract and its         Contract.


            43.          Yuanda' s failure and/or refuslftto rei                 wn-coworming and defective WT-

(   3 Clerestory system Work constitutes a brea<                     mda of the implied covenant of good faith


    and fair dealing.


            44.          Yuafflrs aforemi               •each       ie implied covenant of good faith and fair


    dealing has deprived                    of the fruits orthe Contract and the Prime Contract.

                                  in of       egoing, Whitestone has been damaged and demands judgment


           sum of no less tl         1500,00wplus costs, disbursements, and reasonable attorneys' fees.


                        lREFORE,l|lintiff Whitestone Construction Corp. respectfully demands judgment

    as follows?


                   1.         ie First, Second, and Third Causes of Action against Defendant, Yuanda USA


                         Corporation, in the amount of no less than $500,000, together with interest thereon,


                         costs, disbursements, and reasonable attorneys' fees; and


                  2.     For such other and further relief as to this Court may seem just and proper.




                                                     {00011401-4}- 7 -
    WCC 011975
      Case 1:20-cv-01006-GHW Document 128-30 Filed 07/23/21 Page 12 of 12




     Dated: New York, New York
           December 23, 2019
                                                            GOETZ FITZPATRICK LLP



                                                            By:
                                                                   Donald J. Carboiie^k
                                                                   Christopher MJ^lnguez
                                                            Attorneysfor PlaintimL
                                                            Whitestone ConstaKK^     orp.

                                                            One Penn PlazdBlP' F
                                                            New YorkJ^few York 10
                                                            (212) 6ft    0
     TO:   Yuanda USA Corporation
           36 W. Randolph Street, Suite 600
           Chicago, IL 60601




(




                    S-1
     O
I
                                              {00011401 -4}- 8 -
    WCC 011976
